Citation Nr: 0832243	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-21 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2007.  This matter 
was originally on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007; a 
transcript is of record.  The veteran waived his right to 
appear for an in-person Travel Board hearing in 
correspondence dated in April 2007.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In April 2008, the Board received evidence in support of the 
veteran's claim consisting of VA Medical Center orthopedic 
treatment records, dated from December 2006 to March 2008.  
These records had not been considered by the agency of 
original jurisdiction (AOJ).  VA regulations provide that 
when the Board receives pertinent evidence not reviewed by 
the AOJ that it must remand that evidence to the AOJ unless 
that procedural right has been waived.  38 C.F.R. §§ 19.9, 
20.1304(c) (2007).  In correspondence dated in August 2008, 
the veteran, via his representative, explicitly declined to 
waive this procedural right.  The Board, therefore, must 
remand this claim to the AOJ for consideration of this 
evidence.  

The record shows that the veteran is service-connected for 
retropatellar pain syndrome of the left knee due to a 
service-connected left ankle disability.  The veteran is also 
service-connected for a right ankle disability.  In 
correspondences dated in October 2005 and April 2008, the 
veteran alleged that he also suffered from a right knee 
disability that was related to either his service-connected 
left knee disability or to his bilateral ankle disabilities.  
In the April 2008 correspondence, the veteran alleged that if 
there was an etiological relationship between his bilateral 
foot/ankle disabilities and his left knee, then it followed 
that there would be an etiological relationship between his 
many years of right knee problems, his daily activities, and 
his service-connected foot/ankle disabilities. 

The veteran was initially provided with a VA joints 
examination for this claim in December 2005.  For reasons 
explained in the Board's July 2007 remand, the December 2005 
examination was inadequate and the Board requested that 
another examination be conducted.  In September 2007, the 
veteran was provided with another VA joints examination.  In 
a report of that examination, the examiner did not express an 
opinion as to whether the veteran's right knee degenerative 
joint disease was either caused or aggravated by his service-
connected left knee or bilateral ankle disabilities.  On 
remand, the AOJ should obtain an opinion addressing this 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the examiner who conducted the VA joints 
examination in September 2007.  The 
examiner should be asked to provide an 
opinion as to whether the right knee 
degenerative joint disease noted in the 
September 2007 report is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's left knee, left 
ankle, or right ankle disabilities.  

The examiner should also consider whether 
the left knee, left ankle, or right ankle 
aggravated the right knee disability.  In 
the event the examiner who conducted the 
VA joints examination in September 2007 is 
unavailable, the claims file may be 
provided to another appropriate healthcare 
provider for an opinion.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
right knee disorder as secondary to 
service-connected disabilities of the left 
knee, right ankle, and left ankle should be 
readjudicated.  The AOJ must consider all 
evidence in the claims file, including the 
evidence submitted by the veteran after the 
last issuance of a supplemental statement 
of the case in November 2007.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




